Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “an inner sleeve” that appears to be a double positive recitation of the inner sleeve of claim 1.
For purposes of examination, it will be read to the same sleeve and the further limitation is the sliding movement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 11-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (GB 2433083, as cited by Applicant).
CLAIM 1:  Gordon discloses a wellbore inflow control valve.  The valve comprises an inflow control valve body (62) comprising an inlet (66); an inner sleeve (70) coupled to an inner surface of the inflow control valve body (see Figures 3a-d), the inner sleeve movable from a closed position to an open position to provide a fluid flow path from an annulus of a wellbore through the inflow control valve body and moveable from the open position to the closed position to restrict the fluid flow through the inflow control valve body (see page 4, lines 15-23); an outer sleeve (63) coupled to an outer surface of the inflow control valve body to stop the fluid flow through the inlet (Figures 3a-d; specifically d), the outer sleeve movable from a normal operating position (Fig. 3a) offset from the inlet of the inflow control valve body to a locked position (Fig. 3d) limiting fluid flow to the inlet of the inflow control valve to stop the fluid flow through the inflow control valve; and a first actuation mechanism (spring 47) is coupled to the outer sleeve, the first actuation mechanism operable to move the outer sleeve from the normal operating position offset from the inlet of the inflow control valve body to the locked position limiting fluid flow to the inlet of the inflow control valve body to stop the fluid flow through the inflow control valve body (see Figures 3a-d; discussion of spring in Specification).
CLAIM 9:  Gordon discloses a valve assembly.  The valve comprises a sliding element comprising an outer sleeve (63) configured to be positioned external to a valve body (62) defining an inlet, the outer sleeve movable from a normal operating position offset from the inlet of the valve body to a locked position limiting fluid flow to the inlet of the valve body to stop the fluid flow through the valve body (see Figures 3a-d); and a first actuation mechanism (spring 47) coupled to the outer sleeve, the first actuation mechanism operable to move the outer sleeve from the normal operating position offset from the inlet of the valve body to the locked position limiting fluid flow to the inlet of the valve body to stop the fluid flow through the valve body (see Figures 3a-d).
CLAIMS 3 and 14:  A second actuation mechanism (screw 18) coupled to the inner sleeve, the second actuation mechanism operable to reversibly move the inner sleeve between the closed position and the open position to control fluid flow through the inflow control valve body.
CLAIMS 4 and 11:  A sensor (switch 41, pressure sensor 80) configured to sense a wellbore condition of the wellbore and generate a signal representing the wellbore condition; and a controller (system 40) configured to receive the signal representing the wellbore condition, and responsive to receiving the signal representing the wellbore condition, to operate the first actuation mechanism to move the outer sleeve to the locked position to stop the fluid flow through the inflow control valve body.
CLAIMS 5 and 12:  The sensor comprises at least one of a pressure sensor (80).
CLAIM 6:  The inflow control valve further comprises an inner sleeve coupled to an inner surface of the inflow control valve body, the inner sleeve configured to slide relative to the inner surface of the inflow control valve body stopping a fluid flow through the inflow control valve (see Figs. 3a-d showing sliding).
CLAIMS 7 and 15:  A sleeve sliding cap coupled to the outer sleeve (see Fig. 3a).
CLAIM 13:  See claim 1 above.
CLAIMS 17 and 18:  These methods are inherent to the above structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 8, 10, 16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon.
CLAIMS 2 and 10:  Gordon discloses the elements of claims 1 and 9 as discussed above.
Gordon fails to disclose wherein the first actuation mechanism comprises a nitrogen pressure vessel.
Examiner takes official notice that nitrogen pressure vessels are well known in the art as a means of activating without using a combustible gas.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Gordon to use a well known nitrogen pressure vessel as an actuator as described in the claim as a combination of known prior art elements in which one of ordinary skill in the art would expect a safer performance due to the inert nature of the gas.
CLAIMS 8 and 16:  Gordon discloses the elements of claims 7 and 9 as discussed above.
Gordon fails to disclose a latch to maintain the outer sleeve in the locked position.
Examiner takes official notice that latches are known in the art as a securing means.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Gordon to include a well known latch as a securing means as described in the claims as a combination of known prior art elements in which the latch would serve the known function of securing one element to another.  One of ordinary skill in the art would have a reasonable expectation of success due to the well known function of latches.
CLAIMS 19-21:  These methods are inherent to the above structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679